                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

AUGUSTUS HEBREW EVANS , JR. ,

                    Plaintiff,

             V.                                  Civil Action No. 16-598-RGA

LEZLEY SEXTON , et al. ,

                    Defendants.

                                    MEMORANDUM
       1.    Introduction . Plaintiff Augustus Hebrew Evans , Jr., an inmate at the

James T. Vaughn Correctional Center in Smyrna , Delaware, filed this action pursuant to

42 U.S.C. § 1983 asserting constitutional violations and raising supplemental state

claims. He appears pro se and has been granted leave to proceed in forma pauperis.

(D.I. 6) . The Second Amended Complaint is the operative pleading. (0 .1. 77). Plaintiff

renews his request for counsel and Connections Defendants Lezley Sexton , Christine

Francis , and Dr. Herman Ellis move for judgment on the pleadings to dismiss the

medical negligence claims against them . (0.1. 155, 166).

      2.     Request for Counsel . On December 13, 2019 , Plaintiff renewed his

request for counsel. (0 .1. 155). Plaintiff seeks counsel to assist him with his medical

negligence claims . As discussed below, Plaintiff does not oppose the motion for

judgment on the plead ings to dismiss medical negligence claims filed by Connections.

Therefore, the renewed request for counsel will be denied without prejudice.




                                             1
       3.     Motion for Judgment on the Pleadings. Connections Defendants move

the Court to adopt its ruling in its July 11 , 2019 memorandum opinion and order and

dismiss all medical negligence claims against them . (0 .1. 166). Neither Plaintiff nor

Defendants Dr. Anthony Cannuli and Dr Deborah Muscarella filed an opposition to the

motion to dismiss the medical negligence claims against the Connections Defendants.

(See 0 .1. 167, 168). Accordingly, the motion will be granted and the medical negligence

claims will be dismissed .

       4.     Conclusion. Based upon the above discussion , the Court will :

(1) deny without prejudice Plaintiff's request for counsel (D .I. 155); and (2) grant

Connections Defendants unopposed motion for judgment on the pleadings to dismiss

medical negligence claims against them (D .I. 166). An appropriate order will be

entered .



                                                  /s/ Richard G. Andrews
                                                  UNITED STATES DISTRICT JUDGE

April 9, 2020
Wilmington , Delaware




                                             2
